1                                                                  JS-6
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9
                                               )
10   WARREN JOHNSON,                           ) Case No.: CV 19-2249-DMG (JPRx)
                                               )
11                            Plaintiff,       )
                                               )
12               v.                            )
                                               ) JUDGMENT
13                                             )
     PALM TREE PROPERTIES, LLC,                )
14   et al.,                                   )
                                               )
15                                             )
                                               )
16                            Defendants.      )
                                               )
17                                             )
18
19         The Court having granted the motion for summary judgment of Defendants Palm
20   Tree Properties, LLC and L.R.S. Realty Management, Inc. by order dated November 14,
21   2019 [Doc. # 61],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendants and against Plaintiff Warren Johnson.
24
25   DATED: November 14, 2019
26                                                           DOLLY M. GEE
27                                                   UNITED STATES DISTRICT JUDGE

28



                                               -1-
